In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-19-00365-CR


                              THOMAS HENRY BOYD, APPELLANT

                                                     V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 181st District Court
                                       Randall County, Texas
                    Trial Court No. 29180B, Honorable John B. Board, Presiding

                                              July 15, 2021
                                  MEMORANDUM OPINION
                           Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       After Appellant, Thomas Henry Boyd, was convicted by a jury of aggravated sexual

assault of a disabled person and sentenced to fifty years’ confinement,1 he brought this

appeal. His counsel has filed an Anders2 brief in support of a motion to withdraw. We

grant counsel’s motion and affirm the judgment of the trial court.




       1   See TEX. PENAL CODE ANN. § 22.021(a)(2)(c), (b)(3), (e) (West 2019) (a first-degree felony).

       2   See Anders v. California, 386 U.S. 738, 744 (1967).
        Appellant’s counsel has certified that after diligently searching the record, he has

conducted a conscientious examination of the record and, in his opinion, the record

reflects no reversible error upon which an appeal can be predicated. Anders, 386 U.S.

at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). In a letter,

Appellant’s counsel notified him of his motion to withdraw, provided him with a copy of

the motion, and the Anders brief. His counsel also provided Appellant with a copy of the

appellate record and informed him of his right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying counsel’s obligations

on the filing of a motion to withdraw supported by an Anders brief). By letter, this Court

also advised Appellant of his right to file a pro se response to counsel’s Anders brief.

Appellant filed a pro se response. The State has not filed a brief.

        We have carefully reviewed counsel’s Anders brief, Appellant’s pro se response,

and conducted an independent review of the record to determine whether there are any

non-frivolous issues that were preserved in the trial court which might support an appeal.

Like counsel, we have found no such issues. See Penson v. Ohio, 488 U.S. 75, 80

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our review, we conclude there are no plausible grounds for

appellate review.       Therefore, we grant counsel’s motion to withdraw and affirm the

judgment of the trial court.3

                                                                   Lawrence M. Doss
                                                                      Justice

Do not publish.

        3 Counsel shall, within five days after this opinion is handed down, send Appellant a copy of the

opinion and judgment, along with notification of Appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after this Court grants counsel’s motion to
withdraw. In re Schulman, 252 S.W.3d at 411 n.33.
                                                      2